Citation Nr: 1728778	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by RO. In December 2013, the Veteran testified at a video-conference hearing before the undersigned. A transcript of the hearing is included in the electronic case file. The Board remanded the issue in April 2014 and December 2016 for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examination for her service-connected migraine headaches in August 2015, and has alleged a worsening since that time. Because she is competent to report symptoms, new examination is necessary prior to appellate review. The case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of her migraine headaches. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail with a full description of the Veteran's migraine headache disability, including frequency and severity of headaches (i.e., if such headaches are productive of prostrating attacks and the frequency of such attacks) and the impact of the headaches on the Veteran's economic adaptability. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's migraine headaches; however, his or her attention is drawn to the following:

*VA examination report of August 2009 

*VA examination report of August 2015 

*A headache diary submitted by the Veteran tracking her headaches from November 30, 2016 to March 26, 2017

*A copy of the Veteran's time cards, documenting sick leave taken during various pay periods.

*March 2017 statement from the Veteran indicating that she has progressively worsening migraine headaches that require her to take time from work. She reported that she attempted to alleviate the headaches with sleep in a bedroom with no lights, ice and cold compresses, hot tea and medication (Naproxen and Topamax), often with no relief.  

*The Veteran's Vocational Rehabilitation File that documents the Veteran's request for Vocational Rehabilitation and Employment services was denied in February 2005 and February 2007 because she was found to already have a suitable job (Lead Military Pay Auditor at Naval Air Station Jacksonville).

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. After completing all indicated development, readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

